In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-967V
                                     Filed: August 23, 2016
                                         UNPUBLISHED

****************************
KIA STARR-KNIGHT,                        *
                                         *
                     Petitioner,         *     Joint Stipulation on Damages;
v.                                       *     Influenza;
                                         *     Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On October 9, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”)
caused-in-fact by her October 10, 2011 influenza vaccination. Petition at 1; Stipulation,
filed August 23, 2016, at ¶ 4. Petitioner further alleges she experienced the residual
effects of her condition for more than six months and that there has been no prior award
or settlement of a civil action for damages as a result of her condition. Petition at 4;
Stipulation at ¶¶ 4-5. “Respondent denies that the influenza immunization is the cause
of petitioner’s alleged GBS or any other injury or condition. ” Stipulation at ¶ 6.

       Nevertheless, on August 23, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

            •   A lump sum of $15,000.00 in the form of a check payable to
                petitioner; and

            •   A lump sum of $7,500.00, which amount represents reimbursement
                of a Medicaid lien, in the form of a check payable jointly to petitioner
                and

                              Pennsylvania Department of Human Services
                                       c/o Royce L. Messermsith
                                      Bureau of Program Integrity
                                             P.O. Box 9486
                                      Harrisburg, PA 17105-9486

Stipulation at ¶ 8.

       Petitioner agrees to endorse this check to the State of Pennsylvania, Department
of Human Services. These amounts represents compensation for all items of damages
that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2